DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/08/2021 and 01/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 7 is objected to because of the following informalities:  claim 7 requires period mark at the end.

    PNG
    media_image1.png
    39
    578
    media_image1.png
    Greyscale
            
            Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fehre et al. (US PAP 2018/0317870 A1) in view of  Trethewey (US PAP 2008/0092043 A1).
            With respect to claim 1, Fehre et al. teach (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) a portable medical device, comprising (see Figs. 1 and 3): 

    PNG
    media_image2.png
    385
    452
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    218
    305
    media_image3.png
    Greyscale
a housing (G); and a re-chargeable power source (6) internal to the housing (G), the power 

    PNG
    media_image4.png
    275
    403
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    421
    510
    media_image5.png
    Greyscale

source (6) containing a removable battery pack comprising a lithium-containing material with battery cells (see paragraphs 0038, 0039, 0040, 0043-0045) but fails to explicitly mention that the battery pack comprising a lithium-containing material with 5 to 7 battery cells in series, each individual cell having a charge capacity ranging from about 3000 mAh to about 3700 mAh. 
           Trethewey teaches mobile computing device used in medical procedures (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) which explicitly teaches a battery pack comprising a lithium-containing material with 5 to 7 battery cells in series, each individual cell having a charge capacity intercepting range from about 3000 mAh to about 3700 mAh (see paragraph 0040) by providing user with the capabilities to sustain operation of the portable device for significant numbers of hours. In addition, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement wherein each individual cell having a charge capacity ranging from about 3000 mAh to about 3700 mAh, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
           Fehre et al. and Trethewey disclose related teachings about rechargeable power source comprising a battery pack comprising lithium-contained material.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a battery pack comprising a lithium-containing material with 5 to 7 battery cells in series, each individual cell having a charge capacity intercepting range from about 3000 mAh to about 3700 mAh as suggested by Trethewey in the apparatus of Fehre, since such a modification would provide user with the capabilities to sustain operation of the portable device.
           It would have been obvious to treat Fehre et al. and Trethewey as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

            With respect to claim 2, Fehre et al. teach (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) as modified by Trethewey (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) teach the device of claim 1 but fails to explicitly mention that the power source has a total energy capacity ranging from about 65 Watt-hour to about 170 Watt-hours.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the power source having the total energy capacity ranging from about 65 Watt-hour to about 170 Watt-hours in the apparatus of Fehre as modified by Trethewey, in order to provide user with the capabilities to sustain operation of the portable device. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
           With respect to claim 3, Fehre et al. teach (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) as modified by Trethewey (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) teach the device of claim 1, wherein the battery pack comprises Li-ion or LiFePo batteries (see paragraph 0039). 
           With respect to claim 4, Fehre et al. teach (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) as modified by Trethewey (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) teach the device of claim 1, wherein the portable medical device is a portable x-ray device with a wireless data link (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045). 
           With respect to claim 8, Fehre et al. teach (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) as modified by Trethewey (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) teach the device of claim 1, wherein the power source provides an operational time for the portable medical device ranging from about 3 hours to about 4 hours before being re-charged or replaced (see paragraph 0028) but fails to teach that operational time is ranging from about 6 hours to about 10 hours before being re-charged or replaced. 
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the power source provides an operational time for the portable medical device ranging from about 6 hours to about 10 hours before being re-charged or replaced in the apparatus of Fehre as modified by Trethewey, in order to provide user with the capabilities to sustain operation of the portable device. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US PAP 2008/0092043 A1).
           With respect to claim 18, Trethewey teaches (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) an internal, re-chargeable power source for a portable medical device with a wireless data link, the power source containing a removable battery pack comprising a lithium-containing material with 5 to 7 battery cells in series, each individual cell having a charge capacity intercepting range from about 3000 mAh to about 3700 mAh (see paragraph 0040) by providing user with the capabilities to sustain operation of the portable device for significant numbers of hours but fails to exactly mention the above claimed range. 
         It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement wherein each individual cell having a charge capacity ranging from about 3000 mAh to about 3700 mAh, in the device of Trethewey, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

           With respect to claim 19, Trethewey teaches the power source of claim 18 (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) but fails to explicitly mention that the power source has a total energy capacity ranging from about 65 Watt-hour to about 170 Watt-hours.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the power source having the total energy capacity ranging from about 65 Watt-hour to about 170 Watt-hours in the apparatus Trethewey, in order to provide user with the capabilities to sustain operation of the portable device. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
          With respect to claim 20, Trethewey teaches the power source of claim 18 (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079), wherein the battery pack comprises Li-ion or LiFePo batteries (see paragraph 0040). 
           With respect to claim 21, Trethewey teaches the power source of claim 18 (see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) but fails to teach that operational time is ranging from about 6 hours to about 10 hours before being re-charged or replaced. 
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the power source provides an operational time for the portable medical device ranging from about 6 hours to about 10 hours before being re-charged or replaced in the apparatus of  Trethewey, in order to provide user with the capabilities to sustain operation of the portable device. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Allowable Subject Matter

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
            
            With respect to claims 5-7, the most relevant prior art, Fehre et al. (US PAP 2018/0317870 A1) (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) as modified by Trethewey (US PAP 2008/0092043)(see paragraphs 0033, 0040, 0046, 0063, 0070 and 0079) teach the device of claim 4, wherein the portable x-ray device (1a) comprises: a C-shaped support arm (2) (see Fig. 1); an X-ray source (3) contained near one end of the support arm (2); an X-ray detector (4) contained near the other end of the support arm (2) (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) but fails to explicitly teach or make obvious that the power source is located internal to the support arm as claimed in combination with all of the remaining limitations of the base claim and any intervening claims. 
           With respect to claims 9-17, the most relevant prior art, Fehre et al. (US PAP 2018/0317870 A1), teach (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) a portable X-ray device (1a), comprising: a C-shaped support arm (2); an X-ray source (3) contained near one end of the support arm (2) ; a rechargeable power source (6) internal to a housing (G) supporting the support arm (2), the power source having a total energy capacity to generate X-ray image; and an X-ray detector (4) contained near the other end of the support arm (2) (see abstract; Figs. 1-6; paragraphs 0035-0039, 0044 and 0045) but fails to explicitly teach or make obvious that the rechargeable power source is located internal to the support arm as claimed in combination with all of the remaining limitations of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   September 29, 2021